Name: Council Regulation (EU) 2016/1710 of 27 September 2016 amending Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism
 Type: Regulation
 Subject Matter: financial institutions and credit;  EU finance;  international affairs;  defence;  executive power and public service;  America;  politics and public safety
 Date Published: nan

 27.9.2016 EN Official Journal of the European Union LI 259/1 COUNCIL REGULATION (EU) 2016/1710 of 27 September 2016 amending Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2016/1711 amending Common Position 2001/931/CFSP (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and from the European Commission, Whereas: (1) Council Regulation (EC) No 2580/2001 (2) gives effect to Common Position 2001/931/CFSP (3). (2) On 27 September 2016, the Council adopted Decision (CFSP) 2016/1711 amending Common Position 2001/931/CFSP. Decision (CFSP) 2016/1711 suspends the application of the obligation to freeze the assets of, as well as the prohibition to make funds and economic resources available to, the Fuerzas armadas revolucionarias de Colombia  FARC (Revolutionary Armed Forces of Colombia). (3) Regulatory action at the level of the Union is necessary, in particular with a view to ensuring its uniform application by economic operators in all Member States. (4) Regulation (EC) No 2580/2001 should therefore be amended accordingly. (5) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2580/2001 is amended as follows: In Article 2, the following paragraph is added: 4. The measures in paragraphs 1 and 2 shall be suspended in so far as they concern the Fuerzas armadas revolucionarias de Colombia   FARC  ( Revolutionary Armed Forces of Colombia ).. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 2016. For the Council The President F. MOGHERINI (1) Council Decision (CFSP) 2016/1711 of 27 September 2016 amending Common Position 2001/931/CFSP on the application of specific measures to combat terrorism (see page 3 of this Official Journal). (2) Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (OJ L 344, 28.12.2001, p. 70). (3) Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (OJ L 344, 28.12.2001, p. 93).